Citation Nr: 9909759	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-22 204	)	DATE
	)
	)
                            
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to the exclusion of all of the veteran's 
income in determining the amount of his improved pension.

2.  Entitlement to the annual pension rate specified in 
38 U.S.C.A. § 1521(d) (West 1991) based on the need for 
regular aid and attendance in addition to, rather than in 
lieu of, the annual pension rate specified in 38 U.S.C.A. 
§ 1521(e) based on having one disability rated as permanently 
and totally disabling and additional disabilities 
independently rated as 60 percent or more disabling.

(The issue of entitlement to an effective date prior to 
January 29, 1992, for the grant of special monthly pension 
will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from March 1950 to January 1954.  
These matters come to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted special monthly pension at the rate 
specified in 38 U.S.C.A. § 1521(e) for having one disability 
rated as permanently and totally disabling and additional 
disabilities rated as 60 percent or more disabling.  The 
veteran filed a notice of disagreement in response to that 
decision, claiming that he was entitled to the higher rate of 
special monthly pension specified in 38 U.S.C.A. § 1521(d) 
based on the need for regular aid and attendance.

In an August 1994 rating decision the RO granted special 
monthly pension at the rate specified in 38 U.S.C.A. 
§ 1521(d), based on the need for regular aid and attendance.  
In the August 1994 notice informing the veteran of this 
decision, the RO also informed him of the pension amount to 
which he was entitled beginning in February 1992 and 
thereafter, and the amount of countable annual income used in 
determining the pension rate for each applicable time period.  
The veteran has perfected an appeal of this decision, 
claiming that his income should be excluded in determining 
his pension amount and that he is entitled to receive both 
the special monthly pension at the rate specified in 
38 U.S.C.A. § 1521(d) and special monthly pension at the rate 
specified in 38 U.S.C.A. § 1521(e).

The Board notes that in his September 1994 notice of 
disagreement the veteran asserted that he was entitled to 
service connection for undefined disabilities.  Although 
service connection for a psychiatric disorder and 
degenerative arthritis was denied by the RO in January 1982, 
the veteran appears to be again raising the issue of service 
connection for his disabilities.  This issue has not been 
addressed by the RO and is referred to the RO for appropriate 
action.  See Bruce v. West, 11 Vet. App. 405 (1998) (issues 
that are raised for the first time on appeal should be 
referred to the RO for appropriate action).



FINDINGS OF FACT

1.  The annual income received by the veteran and his spouse 
in 1992 and thereafter must be included in determining the 
amount of his VA pension.

2.  The veteran has been found to be in need of regular aid 
and attendance, entitling him to the annual pension rate 
specified in 38 U.S.C.A. § 1521(d).



CONCLUSIONS OF LAW

1.  The veteran's appeal to exclude all of his income, as 
well as that of his family, in determining the amount of his 
VA pension is denied as a matter of law.  38 U.S.C.A. 
§§ 1503, 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272 (1998).

2.  The claim of entitlement to both the annual pension rate 
based on the need for regular aid and attendance and the 
annual pension rate based on having one disability rated as 
permanently and totally disabling and additional disabilities 
rated as 60 percent or more disabling is denied as a matter 
of law.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.23 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence shows that in a January 1982 rating decision the 
RO determined that the veteran was permanently and totally 
disabled for the purpose of granting entitlement to non-
service connected disability pension.  At that time the 
veteran submitted documents showing that he, his spouse, and 
his children were receiving Security disability benefits from 
the Social Security Administration based on his status as a 
disabled person.  VA pension benefits were awarded in January 
1982, and the amount of the pension was determined by 
including the Social Security benefits of the veteran and his 
family as countable income.

The veteran filed Eligibility Verification Reports (EVR) in 
each year since 1982 in which he reported the receipt of 
Social Security benefits for himself and his family, although 
the number of family members receiving Social Security 
benefits decreased as the children became older.  In August 
1990 the RO allowed the exclusion of the income of the 
veteran's youngest child in accordance with 38 C.F.R. 
§ 3.272(m), on the basis that inclusion of the child's income 
caused a hardship for the veteran.

In January 1992 the veteran, through his representative, 
claimed entitlement to special monthly pension.  In May 1992 
he submitted an EVR showing that he received Social Security 
benefits in the amount of $643.80 per month, and that his 
spouse and one child each received $241.00 per month.  The 
child's income was excluded in determining his pension 
amount, as shown above.  The veteran also reported having 
unreimbursed medical expenses for 1992, of which $4052.00 was 
excluded from his countable income in determining the amount 
of pension he was entitled to receive.

Medical evidence obtained in April 1993 established that the 
veteran had one disability that was permanently and totally 
disabling and additional disabilities independently rated as 
60 percent or more disabling.  In a June 1993 rating decision 
the RO granted entitlement to special monthly pension in 
accordance with 38 U.S.C.A. § 1521(e) (the housebound rate) 
based on the following disability ratings: a 100 percent 
rating for massive exogenous obesity; a 60 percent rating for 
degenerative arthritis of the cervical, thoracic, and lumbar 
spine and the post-operative residuals of a lumbar 
laminectomy; a 30 percent rating for a personality disorder 
and anxiety reaction with conversion reaction, by history; 
30 percent ratings for venous insufficiency of each lower 
extremity; a 10 percent rating for degenerative arthritis of 
the knees; and a 10 percent rating for chronic obstructive 
pulmonary disease.  The veteran had been previously granted 
service connection for a scar on the left middle finger and 
the residuals of a fracture of the right radius, both rated 
as noncompensable.

In the June 1993 rating decision the RO also denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance pursuant to 38 U.S.C.A. § 1521(d).

In July 1993 the veteran was notified of the grant of special 
monthly pension based on the housebound rate.  He was also 
notified of the resulting increase in his monthly VA pension 
amount from $419.00 to $556.00 effective February 1, 1992; 
from $132.00 to $593.00 effective July 1, 1992; from $132.00 
to $601.00 effective December 1, 1992; and from $132.00 to 
$278.00 effective June 1, 1993.  The notice informed him that 
the monthly rate of his VA pension was derived from his 
annual countable income of $7175.00 effective February 1, 
1992; $6722.00 effective July 1, 1992; $7050.00 effective 
December 1, 1992; and $10,927 effective June 1, 1993.

The annual countable income effective February 1, 1992, was 
determined by subtracting unreimbursed medical expenses of 
$4052.00 from the reported monthly Social Security benefits 
of the veteran and his spouse in the monthly amounts of 
$643.80 and $241.00, respectively.  The annual countable 
income effective July 1, 1992, which was adjusted due to the 
beginning of a new annualization period, was determined by 
subtracting unreimbursed medical expenses of $4505.00 from 
the reported monthly Social Security benefits of the veteran 
and his spouse in the amounts of $643.80 and $241.00, 
respectively.  38 C.F.R. § 3.272.  The monthly pension rate 
was again adjusted December 1, 1992, due to the legislative 
increases in the VA pension rate and the Social Security 
benefit rate.  The veteran's monthly Social Security benefit 
was increased from $643.80 to $662.60, and that of his wife 
from $241.00 to $248.00.  The VA pension rate was again 
adjusted June 1, 1993, due to the beginning of a new 
annualization period, from which no unreimbursed medical 
expenses were deducted because no projected expenses were 
reported.  38 C.F.R. § 3.272(g).

In September 1993 the veteran, through his representative, 
submitted a notice of disagreement with the June 1993 rating 
decision in terms of the denial of special monthly pension at 
the higher rate based on the need for regular aid and 
attendance.  Additional evidence was provided, and in an 
August 1994 rating decision the RO granted entitlement to 
special monthly pension based on the need for regular aid and 
attendance.

In August 1994 the RO awarded an increase in the veteran's VA 
pension rate, based on the higher annual pension rate 
provided in 38 U.S.C.A. § 1521(d).  His pension rate was 
increased from $556.00 to $788.00 effective February 1, 1992; 
from $593.00 to $826.00 effective July 1, 1992; from $601.00 
to $840.00 effective December 1, 1992; and from $278.00 to 
$1147.00 effective July 1, 1993.

In August 1994 the veteran was notified of the grant of 
special monthly pension based on the need for regular aid and 
attendance, and of the increase in his pension rates as shown 
above.  He was also informed that the pension rates were 
determined based on countable annual income of $7175.00 
effective February 1, 1992; $6722.00 effective July 1, 1992; 
$7050.00 effective December 1, 1992; and $3369.00 effective 
July 1, 1993.  The countable annual income effective July 1, 
1993, was decreased from $10,927.00 to $3369.00 because 
unreimbursed medical expenses in the amount of $8186.00 were 
subtracted from his and his spouse's Social Security benefits 
to reduce his countable income.

In statements received in September 1994, the veteran noted 
that his annual countable income had been used to reduce the 
amount of his VA pension when he was found to be entitled to 
special monthly pension at the housebound rate.  He also 
noted that his annual countable income was again considered 
in determining the amount of his VA pension when he was found 
to be entitled to the special monthly pension based on the 
need for regular aid and attendance.  He claimed that using 
his countable income in both situations in order to reduce 
his VA pension rate meant that he was being charged with the 
same income twice, which was contrary to law.

The veteran also claimed that he was entitled to receive the 
VA pension rate specified for a veteran found to be in need 
of regular aid and attendance, in addition to the VA pension 
rate that included special monthly pension at the housebound 
rate.  He asserted, in essence, that the offset of the 
pension awarded in August 1994 by the amount of pension that 
was previously received was contrary to law.  He also made 
reference to "all of the abominable and atrocious and 
tyrannical misdeeds and absolute criminal acts" perpetrated 
against him and his family by VA over the years, but he did 
not specifically define these alleged misdeeds.  The Board 
finds that his vague statements regarding his alleged 
treatment by VA are insufficient to constitute notices of 
disagreement pertaining to any additional issues.  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996) (in order for the 
appellate process to be initiated, the language of the notice 
of disagreement must sufficiently encompass the issue).

In his June 1995 substantive appeal the veteran asserted that 
all of his income should be excluded in determining the 
amount of his VA pension because he needed the money in order 
to obtain medical care.  He again claimed that he was 
entitled to separate awards of VA pension based on special 
monthly pension at the housebound rate and special monthly 
pension based on the need for regular aid and attendance.

II.  Laws and Regulations

VA shall pay to each veteran of a period of war who meets the 
disability and non-disability eligibility requirements 
pension at the rate prescribed by law.  Effective December 1, 
1991, if the veteran has one disability rated as permanently 
and totally disabling and he has additional disabilities 
independently rated at 60 percent or more, the maximal annual 
rate of pension was $13,849.00 per year for a veteran with a 
dependent spouse and two dependent children.  The pension 
paid based on these criteria was increased to $14,265.00 
effective December 1, 1992.  Effective December 1, 1991, the 
maximum annual rate of pension was $16,640.00 per year for a 
veteran with a dependent spouse and two children if the 
veteran was found to be in need of regular aid and 
attendance.  The pension that was paid based on these 
criteria was increased to $17,140.00 effective December 1, 
1992.  The annual rate of pension, whether paid at the 
housebound or regular aid and attendance rate, had to be 
reduced by the annual countable income of the veteran and his 
family members, unless the income of a dependent child had 
been excluded.  38 U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3, 
3.23; Veterans Benefits Administration Manual M21-1, Appendix 
B.

In computing the annual income of the veteran and his family, 
the amount of recurring income, which was defined as income 
received at regular intervals, was the amount received or 
anticipated during a 12-month annualization period.  In 
determining countable income, all payments of any kind and 
from any source had to be included unless specifically 
excluded in the law and regulations.  Social Security 
benefits were not excluded from countable annual income, but 
unreimbursed medical expenses that exceeded five percent of 
the maximum annual pension rate were excluded.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.271, 3.272.

III.  Analysis

The Board notes as a preliminary matter, that it does not 
have authority to grant equitable relief.  Authority to grant 
such relief is retained by the Secretary of Veterans Affairs 
and has not been delegated to any other part of VA.  To the 
extent that the veteran is claiming that he is entitled to 
the benefits sought in this appeal because of improper or 
unjust treatment by VA, the Board is without authority to 
grant such benefits.  Darrow v. Derwinski, 2 Vet App 303 
(1992); 38 C.F.R. § 2.7 (1998).  

The veteran contends that he is entitled to receive special 
monthly pension at the housebound rate in addition to special 
monthly pension at the rate based on the need for regular aid 
and attendance, however, has no basis in the law.  The law 
requires that VA shall pay to each veteran who meets the 
eligibility requirements, pension at the maximum annual rate 
prescribed by law.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  
Although the law provides for differing annual rates based on 
specific criteria, there is no provision for the payment of 
more than one pension concurrently.  The Board has 
determined, therefore, that the veteran's claim of 
entitlement to both the special monthly pension at the 
housebound rate and the special monthly pension based on the 
need for regular aid and attendance is denied as a matter of 
law.  See Jandoc v. Brown, 8 Vet. App. 476, 483 (1996) 
(entitlement should be denied as a matter of law where the 
law, and not the evidence, is dispositive).

The veteran contends that all of his income should have been 
excluded in determining the amount of pension that he was 
entitled to receive.  His income consisted of benefits paid 
by the Social Security Administration to himself, his spouse, 
and a dependent child.  The law specifies that all income 
from any source must be considered in determining the 
veteran's pension rate, unless specifically excluded by law.  
The dependent child's income was excluded from the veteran's 
annual income pursuant to 38 C.F.R. § 3.272(m).  Social 
Security benefits are not otherwise excluded from annual 
income in the law and regulations.  The Board finds, 
therefore, as a matter of law that the Social Security 
benefits received by the veteran and his spouse must be 
included as annual income in determining his pension rate, 
and that his appeal to exclude the income is without legal 
merit.  Jandoc, 8 Vet. App. at 483.

The veteran further claims that his income was included twice 
in determining the pension rate to which he was entitled.  
His contention is correct, to the extent that his income must 
be considered whenever his pension rate is redetermined.  As 
stated above, his countable annual income must be considered 
whenever VA determines the amount of pension that he is 
entitled to receive.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.271.  
Therefore, when it was determined that he was entitled to an 
increase in the annual pension rate because he was found to 
be in need of regular aid and attendance, the increased 
annual pension rate had to be reduced by his countable income 
in order to determine the pension rate payable.  This 
computation resulted in the veteran receiving as an 
additional payment the difference between the annual pension 
rate based on the housebound rate and the higher annual 
pension rate based on being in need of regular aid and 
attendance.  To have excluded his income when determining the 
pension to which he was entitled based on the need for 
regular aid and attendance would have resulted in the payment 
of the maximum annual pension rate with no adjustment for 
countable income, which is contrary to law.  The Board 
further finds, therefore, that the veteran's appeal to have 
his income excluded in determining the pension rate that he 
was entitled to received base on the need for regular aid and 
attendance is without legal merit.  Jandoc, 8 Vet. App. 
at 483.


ORDER

The appeal to exclude all of the veteran's income in 
determining the amount of his pension is denied.

The claim of entitlement to the annual pension rate specified 
in 38 U.S.C.A. § 1521(d) based on the need for regular aid 
and attendance in addition to, rather than in lieu of, the 
annual pension rate specified in 38 U.S.C.A. § 1521(e) based 
on having one disability rated as permanently and totally 
disabling and additional disabilities independently rated as 
60 percent or more disabling is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

